internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 plr-104722-03 date date x y a b c d e f g h plr-104722-03 a b c d trust trust trust trust trust trust trust trust trust plr-104722-03 trust trust d1 d2 d3 d4 d5 state dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts y was incorporated in d1 under the laws of state and its shareholders filed an election to treat y as an s_corporation effective d2 on d3 a one of y’s shareholders transferred y stock to trust pursuant to article paragraph a of trust the trustees established four identical subtrusts one for each of the four beneficiaries of trust each of the four subtrusts was treated as owned by the beneficiary of that subtrust under sec_678 however the subtrusts did not qualify to be treated as wholly owned by their respective beneficiaries on d4 the shareholders of y incorporated x as a shell corporation elected to treat x as an s_corporation contributed the y stock to x and caused x to file an election to treat y as a qualified_subchapter_s_subsidiary qsub x represents that the formation of x followed by the contribution of the y stock coupled with a qsub election for y satisfied the requirements for a reorganization under sec_368 on d5 x discovered that the subtrusts established by the trustee of trust were plr-104722-03 ineligible to be shareholders of an s_corporation x represents that since d3 it has reported income consistent with its s election and that the beneficiaries of trust have reported the appropriate share of the income of trust consistent with each subtrust qualifying as a grantor_trust x represents that consistent with the governing instrument of trust the trustee of trust will establish four additional subtrusts one for each beneficiary of trust from the portion of the existing subtrusts that do not qualify under sec_678 and that each of the new subtrusts will qualify and elect to be treated as a qualified_subchapter_s_trust qsst moreover x and its shareholders a b c d e f g h trust trust trust trust trust trust trust trust trust trust trust agree to make any adjustments consistent with the treatment of x and y as s_corporations as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines the term small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1362 or an organization described in sec_1361 and d have more than one class of stock sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i subchapter_j of the internal_revenue_code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder in an s_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1362 the trust shall be treated as a_trust described in sec_1361 and for the purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that the beneficiary of a qsst may elect to have sec_1361 apply sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any plr-104722-03 corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as maybe required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1361-1 provides that for purposes of sec_1361 and d a substantially separate and independent share of a_trust within the meaning of sec_663 and the regulations thereunder is treated as a separate trust for a separate share which holds s_corporation stock to qualify as a qsst the terms of the trust applicable to that separate share must meet the qsst requirements stated in sec_1_1361-1 and ii sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner it further provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the event was not in the corporation’s control and was not part of a plan or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish inadvertence sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination the commissioner may require the ineligible shareholder to be treated as an s_corporation shareholder during the period the ineligible shareholder actually held stock moreover sec_1_1362-4 provides that the commissioner may require protective adjustments to prevent any loss of revenue due to a transfer of stock to an ineligible shareholder conclusion based solely on the facts submitted and representations made we conclude that the s election of y later known as x terminated on d3 and that the termination was inadvertent as a result we rule that x will be treated as an s_corporation from d3 to the date that is days from the date of this letter and thereafter provided its s election is not otherwise invalid and provided that each of the subtrusts of trust files a plr-104722-03 qsst election with the appropriate service_center not later than days after the date of this letter during the period from d3 to the date that is days from the date of this letter and thereafter the shareholders of x must include their pro_rata share of separately and non-separately computed items of income loss deduction or credit pursuant to sec_1366 make adjustments to basis pursuant to sec_1367 and take into account any distributions pursuant to sec_1368 moreover each of the beneficiaries of the subtrusts of trust must treat their share of trust as though that share were a wholly-grantor trust if x or any of its shareholders fail to treat x as described above this ruling is null and void except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether x or y is otherwise eligible to be an s_corporation or whether the subtrusts of trust otherwise qualify as qssts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the authorized representative of x sincerely yours jeanne sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
